TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00640-CV


          Uvalde County Hospital Authority; Southwood Care Center, LLC; and
                         Genesis Healthcare, Inc., Appellants

                                               v.

   Charles Ruebbling, as Dependent Administrator for the Estate of Gloria Ruebbling,
                                     Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-006391, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed on Joint Motion

Filed: October 2, 2020